225 S.W.3d 913 (2007)
In re ENERGY TRANSFER FUEL, LP.
No. 10-07-00203-CV.
Court of Appeals of Texas, Waco.
June 29, 2007.
Melanie S. Reyes, Flower Davis PLLC, Tyler, for appellant/relator.
Scott James, Scanes Routh & James LLP, Waco, for appellee/respondent.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

OPINION
TOM GRAY, Chief Justice.
The Petition for Writ of Mandamus filed June 28, 2007 is dismissed for want of jurisdiction. The Relator seeks a writ of mandamus against the 3rd Judicial District Court judge.[1] The 3rd Judicial District *914 Court is composed of Anderson, Henderson, and Houston Counties. TEX. GOV'T.CODE ANN. § 24.103 (Vernon 2004). The particular proceeding from which this mandamus proceeding arises was filed in Anderson County. The Tenth Court of Appeals does not have jurisdiction of the trial court judge for the 3rd Judicial District, see TEX. GOV'T.CODE ANN. § 22.221(b)(2) (Vernon 2004), nor of appeals arising out of proceedings originating in Anderson County, Texas. TEX. GOV'T.CODE ANN. § 22.201(k) (Vernon Supp. 2006). Therefore we do not have jurisdiction of the petition for writ of mandamus seeking to compel the 3rd Judicial District trial court judge to set aside a March 24, 2006 judgment that the Relator contends is void. Because we have dismissed the petition for want of jurisdiction, we also dismiss Relator's "Motion For Emergency Relief To Stay Underlying Proceedings."
NOTES
[1]  Deborah Oakes Evans, the elected judge of the 87th Judicial District Court, signed the judgment complained of while sitting as the judge of the 3rd Judicial District Court. The 87th Judicial District Court is composed of Anderson, Freestone, Limestone, and Leon Counties. TEX. GOV'T.CODE ANN. § 24.189 (Vernon 2004). Three of these counties, Freestone, Limestone, and Leon Counties, are in the Tenth Court of Appeals District. TEX. GOV'T.CODE ANN. § 22.201(k) (Vernon Supp. 2006). We do not decide the question of whether we have jurisdiction to render a Writ of Mandamus against the 87th Judicial District Court in a mandamus proceeding arising out of a matter pending in Anderson County.